IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2108
                               Filed June 3, 2020


IN THE INTEREST OF J.H.,
Minor Child,

C.M., Father,
       Petitioner-Appellee.

S.H., Mother,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clayton County, Linnea M.N. Nicol,

District Associate Judge.



       A mother appeals the termination of her parental rights to her minor child.

AFFIRMED.



       Cory R. Gonzales, Strawberry Point, for appellant mother.

       C.M., Waukon, self-represented appellee father.

       David G. Baumgartner, Strawberry Point, attorney and guardian ad litem for

minor child.



       Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                         2


AHLERS, Judge.

       A mother appeals the termination of her parental rights to her minor child,

J.H. She argues the juvenile court erred when it determined the father met his

burden to prove she abandoned J.H. under Iowa Code section 600A.8(3) (2019)

and found termination was in J.H.’s best interest. On our review, we affirm.

       I.     Background

       J.H. was born in 2005 and was fourteen years old at the time of the

termination hearing. The mother was seventeen years old when J.H. was born.

The mother and father have not been in a relationship or lived together since before

J.H. was born. J.H. lived with the mother until she was one year old, at which time

the mother gave guardianship of J.H. to J.H.’s maternal grandmother. J.H. resided

with her maternal grandmother for approximately the next eleven years. During

much of the period when J.H. lived with the maternal grandmother, the father

exercised regular visitation. The time with the grandmother ended in February

2017, when it was discovered the grandmother was abusing prescription drugs.

As a result, juvenile authorities removed J.H. from the grandmother’s care and

placed her with the father in Wisconsin. When J.H. went to live with the father, the

mother could not take custody of J.H. because the mother had been charged with

conspiracy to possess or manufacture methamphetamine and was still on

probation related to that charge.

       After J.H. had lived with her father for approximately one year, a decree was

entered in a separate district court proceeding. The decree issued by the district

court granted the mother and father joint legal custody of J.H. and placed J.H. in

the physical care of the father, subject to the mother’s visitation rights. A few
                                          3


months later, in September 2018, the parties stipulated to modification of the

decree based on the mother’s continued use of illegal drugs and romantic

association with men who were a threat to J.H. The modification eliminated

scheduled visits for the mother and only allowed visitation “at the sole discretion

of” the father. The stipulation was incorporated into a district court decree.

       The father petitioned to terminate the mother’s parental rights in this

proceeding in July 2019, alleging in part that the mother had abandoned J.H. by

failing to maintain contact with her. After the termination hearing, the juvenile court

granted the petition and terminated the mother’s parental rights. The mother

appeals.

       II.    Standard of Review

       “Private termination proceedings under chapter 600A are reviewed de

novo.” In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). “Although we are not

bound by them, we give weight to the trial court’s findings of fact, especially when

considering credibility of witnesses.” In re C.B., 611 N.W.2d 489, 492 (Iowa 2000).

Our primary consideration is the child’s best interest. Id.; Iowa Code § 600A.1.

       III.   Discussion

              a. Statutory Grounds

       The mother first argues the father has not shown she abandoned J.H. under

section 600A.8(b). Under that provision, “a parent is deemed to have abandoned

the child unless the parent maintains substantial and continuous or repeated

contact with the child as demonstrated by contribution toward support of the child

of a reasonable amount, according to the parent’s means.”                 Iowa Code

§ 600A.8(3)(b). A parent can demonstrate substantial and continuous or repeated
                                           4


contacts by “[v]isiting the child at least monthly when physically and financially able

to do so” or through “[r]egular communication with the child or with the person

having the care or custody of the child, when physically and financially unable to

visit the child.” Id. § 600A.8(3)(b)(1)–(2).

        The mother argues the father has not shown she abandoned J.H. because,

following the September 2018 order granting the father discretion over her visits

with J.H., the father prevented her from seeing J.H. While the father did refuse to

allow some visits to occur, the mother omits the father’s expressed justification for

refusing to allow the visits: the mother’s refusal to promise her boyfriend, J.G.,

would not be present at the visits. After the district court entered the September

2018 order amending visitation, the father repeatedly requested assurance from

the mother that J.G. would not be present for visits. The mother declined. While

there is little evidence on the record about why J.G. is not an appropriate person

for J.H. to be around, we note J.G. was named as a co-defendant alongside the

mother in a different methamphetamine charge than the one discussed before.1

Additionally, prior to the September order, the mother filed an application for

contempt based on the father’s alleged refusal to let J.H. visit the mother while

J.G. was present. In its ruling on the contempt application, the district court hearing

the application concluded the father “acted responsibly” by denying visitations with

the mother when J.H. would be exposed to J.G. and the mother had “chosen [J.G.]

over her child.” Upon our de novo review of the record, the father has established

that the mother failed to visit the child at least monthly when she was physically



1   The second methamphetamine charge against the mother was dismissed.
                                         5


and financially able to do so, and such lack of contact was not caused by the father

preventing the contact. See Iowa Code § 600A.8(3)(b)(1).

       The mother also claims the father failed to prove she did not regularly

communicate with J.H. or the father when physically and financially unable to visit.

See id. § 600A.8(3)(b)(2). However, the record establishes the mother made very

little effort to communicate with J.H. when she was not physically seeing the child.

See In re G.A., 826 N.W.2d 125, 130 (Iowa 2012) (“Parental responsibility

demands ‘affirmative parenting to the extent it is practicable and feasible under the

circumstances.’” (quoting In re Goettsche, 311 N.W.2d 104, 106 (Iowa 1981))).

For the two-year period leading up to the termination hearing, the mother called

J.H. only a handful of times. The mother’s communication with J.H. through letters

and Facebook was also sporadic, sometimes sending messages back-and-forth

multiple times a day and other times allowing months to go between messages.

Based on our de novo review of the record, the father proved the mother failed to

have regular communication with the child when the mother was not otherwise

physically visiting her.

       The mother’s marginal efforts to keep in contact with and visit J.H. and her

refusal to accommodate the father’s understandable request to avoid exposing

J.H. to J.G. shows the mother has not maintained “substantial and continuous or

repeated contact with” J.H. under Iowa Code section 600A.8(3)(b).

       The father has met his burden of establishing by clear and convincing

evidence that the mother has abandoned the child as set forth in Iowa Code section

600A.8(3)(b).
                                           6


              b. Best Interest

       We next consider whether it is in J.H.’s best interests for the mother’s

parental right to be terminated. At this step of the analysis, we consider “whether

a parent has affirmatively assumed the duties of a parent.”                Iowa Code

§ 600A.1(2). In making that determination, we consider, but are not limited to “the

fulfillment of financial obligations, demonstration of continued interest in the child,

demonstration of a genuine effort to maintain communication with the child, and

demonstration of the establishment and maintenance of a place of importance in

the child’s life.” Id. § 600A.1(2). It is the father’s burden to prove termination is in

J.H.’s best interest. G.A., 826 N.W.2d at 131.

       As discussed above, the mother has made minimal effort to visit J.H. and

maintain a place of importance in J.H.’s life.       Termination is J.H.’s preferred

outcome,2 and she and the mother do not appear to have a strong bond. During

the termination hearing, the juvenile court engaged J.H. in a long colloquy. J.H.

told the court she noticed the mother “never really paid attention to” her and that

the father’s spouse, her stepmother, was “more of a mom than [the mother] has

ever been.” J.H. further told the court she felt abandoned by the mother and

wanted to take her father’s last name. See id. (considering the lack of close

relationship between the child and the parent whose rights were sought to be

terminated in the best-interest analysis). In the termination order, the juvenile court

noted that, while termination appears to have originally been the father and



2 In addition to J.H. stating her preference for termination, the guardian ad litem
appointed for J.H. participated in the hearing and recommended granting the
requested termination.
                                              7


stepmother’s idea, termination “was the desire of [J.H.] throughout” the

proceedings. Additionally, the stepmother testified that she would be willing to

adopt J.H. if the mother’s parental rights were terminated. See id. (considering the

stepparent’s willingness to adopt the child in the best-interest analysis).

       On our de novo review, we conclude the father met his burden of

establishing by clear and convincing evidence that termination of the mother’s

parental rights is in J.H.’s best interest.

       AFFIRMED.